department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n xxxxxxxx xxxxxxxxxx xxxxxxxxxxxxxx contact number identification_number tax years all years form required to be filed employer_identification_number contact person xxxxxxxxxxx number release date date date xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx uniform issue list dear applicant this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois lerner director exempt_organizations rulings agreements sincerely xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n employer_identification_number xxxxxxxxxx person to contact and id number xxxxxxxxxxxxxxxxxxxxxxxxxxxx contact telephone number date date xxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx uniform issue list legend m xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx state xxxxxxxxx date xxxxxxxxxxxxxxxx xxxxxxxxxxxxxx fax number xxxxxxxxxxxxxx dear applicant under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below we have considered your application_for recognition of exemption from federal_income_tax facts you are a state non-profit corporation formed on date your purpose as stated in your articles of incorporation is to facilitate lifetime planning for persons with disabilities article sixth of your articles provides that upon dissolution your remaining assets shall be distributed transferred conveyed delivered and paid over to such other organization whose tax exempt purposes are as nearly the same or similar to yours your application form_1023 indicates that you were formed to manage the use of assets in third-party trusts referred to as special needs trusts snts for individuals with disabilities state law prohibits you from managing the assets of the snts accordingly you have xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx dps some types of snts are required to be administered by organizations described in c the snts you provide services to do not fall into that group once the family of a dp decides to use an snt to protect a disabled family_member the family meets with you you provide consulting services to the family with regard to a plan for care management services pursuant to a contract with the family of a dp you will evaluate monitor oversee and coordinate services and supports to enhance the life of that individual you do not receive or manage public benefits on behalf of a dp in fact the funds you manage cannot be used to provide the basic necessities covered by public benefits such as food clothing and housing expenditures from the snts are limited to those outside the responsibility of the government the snt funds are used for supplemental items or services such as private-duty nursing care furniture swimming lessons or vacations entered into an agreement with the trust department of a local bank to provide asset management each of the snts you provide services to is considered to be a separate_account whose assets are dedicated to the welfare of a specific dp the snts provide a method for family or friends to set_aside money for the benefit of a specific dp without jeopardizing that individual’s eligibility for public benefits such as medicaid section housing assistance and supplemental_security_income ssi payments to participate in your program an snt must have a minimum balance of dollar_figure the assets of the snts are not pooled you state that you will offer your services for a fee that is consistent with the fair-market value of the services you provide plus a small margin to help defray your operating_expenses paid caregivers advise the trustee on the appropriateness of the funds requested assist in the assessment of the needs of the dp over time and when appropriate obtain other types of public and private assistance for the dp you will devote of your time to these activities education and information to low and moderate income families of dp’s about snts and other resources available though community outreach programs and providing a liaison between the families of dp’s and community leaders and other public and private sources of support and services for dp’s of low to moderate means through community outreach programs such as printed materials discussion panels new releases and articles you provided a copy of your marketing plan marketing plan for m marketing plan under the heading the customers in your marketing plan you state there is a large potential customer base with a specialized need your marketing plan indicates that you plan to target estate planners and attorneys who create wills and trust instruments to increase your client base pursuant to the contract you will act as an advocate for the dp coordinate and monitor you indicate in your application that the remainder of your time will be devoted to providing one of the objectives listed in your marketing plan is to become one of the nation’s the general strategy overview portion of your marketing plan provides as a start_up xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx premier providers and managers of third party trusts the first strategy is to define the product better making refinements to the trust offering to widen the market of the potential consumers which will enable the trust to better position itself in the market and target multiple yet similar markets there could also be add on services like additional financial planning assistance or free checking offers for trust members as the product is being redefined we will also work at developing new markets we have identified several markets that offer both potential customers and vehicles to help market the trust these are business leaders business owners within the community financial planners lawyers and health care professionals advertising in particular newspapers where a higher economic demographic would be interested in the concepts of the trust and having a separate phone line with voice mail for people to call if interested in receiving information on the trust community for increased marketing business and fundraising opportunities plan provides among other things target the local community press editors business section the major overriding issues that can impede this growth is the lack of understanding of the nature and purpose of a_trust essential component of estate_planning for families with a disabled member there is a huge untapped pool of potential clients who need the services of an organization to manage a third- party snt successfully for the long-term the conclusion portion of your marketing plan provides special needs trusts are an with respect to promotion of your program and increasing your clients your marketing your positioning statement provides that you need to have a bigger presence in the the general strategy overview notes that you could increase your client base by law and rationale sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual test sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt sec_1_501_c_3_-1 of the income_tax regulations describes the organizational sec_1_501_c_3_-1 of the regulations provides that an organization operates sec_1_501_c_3_-1 of the regulations provides that an organization is not in 326_us_279 the sec_1_501_c_3_-1 of the regulations provides that an organization is not operated xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests thus an organization must establish that it is not organized or operated for the benefit of a private interest such as designated individuals or the creator or his or her family sec_1_501_c_3_-1 of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes trusts may and indeed must be for the benefit of an indefinite number of persons for if all the beneficiaries are personally designated the trust lacks the essential element of indefiniteness which is one characteristic of a legal charity not exempt even if the students are poor 203_fsupp_126 see also hardage v hardage s e 2d ga similarly an organization primarily operated to benefit specific designated poor sick persons is not entitled to sec_501 status wendy l parker rehabilitation foundation 52_tcm_51 and rueckenwald foundation inc v commissioner t c memo research concerning ancestors and descendants of one person and disseminating the results primarily to the descendants consequently the organization is not described in sec_501 benjamin price genealogical association v internal_revenue_service u s t c p9361 d d c individuals the issue is not whether serving the disabled is a charitable purpose but whether your activities result in a more than insubstantial benefit to private individuals and whether you are organized or operated for a nonexempt purpose your primary purpose is a nonexempt purpose to directly benefit the families of and the recipients of the snts the presence of a in 107_us_163 the supreme court stated that charitable in the same way private purposes are served by an organization doing genealogical you were formed to provide services to snts set up to benefit specified disabled a scholarship fund established to give scholarships to relatives of the organizer or donor is you are organized and operated to serve a group of specific individuals rather than the above cases demonstrate that a charitable_organization or trust must be set up for the an activity may provide an indirect benefit to private interests and thus be incidental from xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes see better business bureau v united_states supra benefit of an indefinite class of individuals not for specific persons a_trust or corporation organized and operated for the benefit of specific individuals is not charitable regardless of whether the individuals served constitute a charitable_class where the beneficiaries have been identifiable the service has taken an adverse position unspecified disabled persons the beneficiaries of the snts benefit directly by your activities since you provide management services for each participating snt your activities also directly benefit the families of the beneficiaries by providing consulting services and managerial_services to ensure that their family_member is properly cared for like the organizations described in the court cases cited above you do not serve an indefinite number of persons you will serve specific snt beneficiaries and their families thus your purpose is not a charitable one a qualitative standpoint but if it provides a substantial benefit to private interests it will negate charitability and exemption under sec_501 the substantially of the private benefit is measured in the context of the overall public benefit conferred by the activity public all of your activities concern the provision of consulting and managerial_services thus the benefit to the recipients of your services is not quantitatively insubstantial furthermore unlike cases where an organization cannot accomplish its charitable goals without creating private benefit your primary purpose is to directly benefit the families of and the recipients of the snts the private benefit is therefore not qualitatively incidental to your exempt purposes you serve private interests more than incidentally thus you are organized and will be operated primarily to benefit the beneficiaries of the snts and their families lessening the burdens of government is a separate independent basis for exemption under sec_501 set forth in sec_1_501_c_3_-1 of the regulations which defines charitable for purposes of sec_501 charitable purpose of lessening the burdens of government are contained in revrul_85_1 1985_1_cb_177 and 1985_1_cb_178 the criteria are first that a governmental_unit considers the organization’s activities to be its burden and second that the activities actually lessen that burden activities to be its burden include relevant factors in determining whether a governmental_unit considers an organization’s you were formed to benefit specific individuals and their families rather than the general the criteria the service uses to determine if an organization’s activities further the an invitation by the governmental_unit to the organization to take part in any activity actually being performed by the governmental_unit xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx whether the governmental_unit has control_over the activities of the organization if a governmental_unit appoints all of the directors of an organization that is strong evidence that the government considers the activity to be its burden if on the other hand a governmental_unit appoints less than half of the directors the fact that a governmental_unit appoints some members to the board is less significant a close interrelationship and attitude of cooperation between the governmental_unit and the organization whether the governmental_unit has actually undertaken this activity itself whether there have been formal actions by a legislative body or other official actions by the governmental_unit establishing that it expressly accepts the activity as a governmental burden and recognizes the organization as acting on its behalf whether the organization regularly receives funding from the government in the form of general grants as opposed to fees for services provided whether the activity is one that the governmental_unit may under state or local law conduct itself revrul_72_369 1972_2_cb_234 provides that a nonprofit organization formed to you are prohibited from providing the necessities that the government is obligated to provide the supplemental services you provide are not considered to be a governmental burden the government is not obligated to provide those types of benefits nor has it done so in the past your creation is not the subject of specific_legislation no governmental officials serve on your governing board nor do they appoint any of the members of your governing board you have not provided any information which indicates that there is a relationship and attitude of cooperation between you and a governmental_unit you do not receive funding in the form of grants from a governmental_unit accordingly you do not lessen the burdens of government provide managerial and consulting services at cost on a regular basis to unrelated exempt_organizations does not qualify for exemption under sec_501 of the code since the provision of such services is a trade_or_business ordinarily carried on for profit the fact that the services described in that ruling were provided at cost and solely for exempt_organizations was not sufficient to characterize the activity as charitable offering of free legal services for personal tax and estate_planning to individuals who wish to make current and deferred gifts to charity as part of their overall tax and estate_planning does not qualify for exemption under sec_501 of the code court held that the service did not err in denying sec_501 exempt status to a corporation that was formed for the purpose of providing consulting services primarily in the area of rural-related policy and program development the corporation’s activity consists of revrul_76_442 1976_2_cb_148 holds that an organization whose primary activity is the in b s w group inc v commissioner of internal revenue 70_tc_31 the tax like the organization described in revrul_72_369 you will provide consulting and the court also indicated that there were additional factors that weighed against the revrul_76_442 held that aiding individuals in their tax and estate_planning is not a xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx obtaining appropriate consultants to perform research projects for tax-exempt organizations and other not-for-profit_organizations the corporation indicated that its fees for services will be set at or close to cost but will in no event be less than its full cost of providing its services the court concluded that the corporation’s activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit since the administrative record did not show otherwise and the burden was on the corporation the corporation did not show that it would not be in competition with commercial businesses corporation’s claim to exempt status the court noted that the corporation’s financing did not resemble that of the typical sec_501 organization the corporation’s source_of_income was fees for services not voluntary contributions from the public the court also noted that it appears that the corporation does not plan to charge a fee less than cost finally the court stated that the corporation’s failure to limit itself to organizations which are themselves sec_501 exempt_organizations was another negative factor managerial_services the revenue_ruling held that the provision of these services is a trade_or_business ordinarily carried on for profit charitable activity since these are commercially available services the services you provide are similar to estate_planning in that you establish and carry out a plan to provide for the care of specific dps internal revenue your services are commercially available you state that your fees are set at the going rate for like services plus a small amount to cover operating_expenses you primary source_of_income will be fees for services rather than voluntary contributions from the public nonexempt purpose see better business bureau of washington d c inc v united_states you state that consulting and managerial_services will constitute of your activities you state that your remaining activities are educational your marketing plan indicates that the purpose of these activities is to increase your client base it makes it clear that you will conduct your operations in a manner that is consistent with a commercial firm seeking to maximize clients rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large although you state in your application that you plan to assist individuals with low_or_moderate_income your marketing plan indicates that you plan to target potential clients in affluent areas since the minimum balance in the snt must be dollar_figure manner that is indistinguishable from an ordinary trade_or_business the provision of these services will be funded primarily by fees paid_by the families of the beneficiaries your statement that you offer your services for a fee that is consistent with the fair-market value of the services you provide indicates that you are providing commercially available services your you are similar to the organization described in b s w group inc v commissioner of only an insubstantial portion of the activities of an exempt_organization may further a you will operate your business of providing consulting and managerial_services in a based on the information you provided in your application and supporting documentation xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx provision of these services will be your primary activity operating a trade_or_business of providing consulting and managerial_services is not an inherently charitable activity thus a substantial part of your activities further a nonexempt purpose you are not operated for exempt purposes under sec_501 of the code your primary purpose does not exclusively serve a purpose described in sec_501 and your activities result in more than an insubstantial benefit to private individuals dissolution of a charitable entity the assets will continue to be devoted to a charitable purpose article sixth of your articles provides that upon dissolution your remaining assets shall be distributed transferred conveyed delivered and paid over to such other organization whose tax exempt purposes are as nearly the same or similar to yours as discussed above your purposes are not tax exempt purposes accordingly you do not meet the organizational_test since you fail to satisfy the requirements of sec_1_501_c_3_-1 of the regulations the dedication-of-assets requirement of c contemplates that notwithstanding the conclusion contributions to you are not deductible under sec_170 of the code based on the facts and information submitted you are not organized or operated you have the right to file a protest if you believe this determination is incorrect to protest accordingly you do not qualify for exemption as an organization described in section exclusively for exempt purposes therefore you are not described in sec_501 of the code c of the code and you must file federal_income_tax returns you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for you also have a right to request a conference to discuss your protest this request should if you do not file a protest within days you will not be able to file a suit for declaratory please send your protest statement form_2848 and any supporting documents to this internal_revenue_service te_ge se t eo ra t xxxxxxxxxxxxxx constitution ave n w washington dc xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters address you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax are shown in the heading of this letter lois g lerner director exempt_organizations rulings agreements if you have any questions please contact the person whose name and telephone number sincerely
